 TEEN TRIUMPH
 
358 NLRB No. 2
 
11
 
Human Services Projects, Inc. d/b/a Teen Triumph 
and 
Jake Wallace.  
Case 
 
32

CA

0
25262
 
February 6, 2012
 
DECISION 
AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
F
LYNN
 
On 
June 23, 2011
, Administrative Law Judge 
Jay R. 
Pollack
 
issued the a
ttached deci
sion. The Charging Party
 
filed exceptions
, and the Respondent filed an answering 
brief.   
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.  
 
The Board has considered the decision and the record 
in 
light of the exceptions and brief and has decided to 

1
 
and 
to adopt the recommended Order. 
 
ORDER 
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge and 
orde
rs that the Respondent, Human Services Projects, 
Inc. d/b/a/ Teen Triumph, Stockton, California, its offi
c-
ers, agents, successors, and assigns, shall take the action 
set forth in the Order.
2
 
 
                                        
                  
 
1
 

d-
ent violated Sec. 8(a)(1) of the Act by (1) discharging Charging Party 
Wallace because of his protected concerted activities concerning the 

rant a wage increase; and (2) impliedly 
threatening to discharge employees for engaging in protected concerted 
activities.  
 

n-

i-


under 
Hawaii Tribune
-
Herald
, 356 NLRB 
661, 662

663
 
(2011), we 

 
employee 
Kay Tiffany, involving a matter unrelated to his discharge, rendered 
him ineligible for reinstatement and backpay as of November 16.
 

Tiffany warrants denial of reinstatement and backp
ay beyond Nove
m-

might not, under extant precedent, demonstrate that Wallace is unfit for 
further service as a child care worker at residential facilities for sex and 
youth offenders, Member 
Flynn finds that it tends to support that co
n-
clusion.
 
2
 
The judge inadvertently omitted the following standard footnote 

this Order is enforced by a judgment of a United States court of a
p-
pe


the United States Court of Appeals Enforcing an Order of the National 

 
D
.
 
Criss Parker
, 
for the General Counsel.
 
Scott Malm (Cassel, M
alm, Fagundes)
, 
of Stockton, California, 
for the Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
J
AY 
R.
 
P
OLLACK
, Administrative Law Judge. I heard this 
case in trial at Oakland, California, on March 22

23, 2011.  On 
August 4, 2010, Jake Wallace (Wallace) filed 
the charge alle
g-
ing that Human Services Projects, Inc. d/b/a Teen Triumph 
(Respondent or the Employer) committed certain violations of 
Section 8(a)(1) of the National Labor Relations Act (the Act). 
The Acting Regional Director for Region 32 of the National
 
Labor Relations Board issued a complaint and notice of hearing 
on January 21, 2011, against Respondent alleging that R
e-
spondent violated Section 8(a) (1) of the Act.  Respondent filed 
a timely answer to the complaint denying all wrongdoing.
 
All parties ha
ve been afforded full opportunity to appear, to 
introduce relevant evidence, to examine and cross
-
examine 
witnesses, and to file briefs.  Upon the entire record, from my 
observation of the demeanor of the witnesses,
1
 
and having co
n-
sidered the posthearing 
briefs of the parties, I make the follo
w-
ing.
 
F
INDINGS OF 
F
ACT AND 
C
ONCLUSIONS OF 
L
AW
 
I
.
  
J
URISDICTION
 
Respondent, a California nonprofit corporation, has been e
n-
gaged in the business of providing group home residential care 
to behaviorally
-
challenged youth
s in various offices and facil
i-
ties located throughout the State of California, including an 
office in Stockton, California.  During the 12 months prior to 
the issuance of the complaint, Respondent received gross rev
e-
nues in excess of $250,000.  During the
 
same period of time, 
Respondent purchased and received goods valued in excess of 
$5,000 which originated outside of California.  During the same 
period of time, Respondent received federal funding in excess 
of $50,000.  Accordingly, Respondent admits and 
I find that 
Respondent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act.
 
II
.
  
T
HE 
A
LLEGED 
U
NFAIR 
L
ABOR 
P
RACTICES
 
A.  Background and Issues
 
Respondent is a nonprofit corporation that operates six sep
a-
rate reside
ntial homes.  The residential group homes serve a
d-
judicated sex offenders and adjudicated probation youth ages 
14 to 18.  Jake Wallace, the Charging Party, began working for 

House facility in Octobe
r 2009.  There is no evidence that Wa
l-
                                        
                  
 
1
 
The credibility resolutions have been derived from a review of the 
entire testimonial record and exhibits, with due regard for the logic of 
probability, the demeanor of the witnesses, and the teachings of 
NLRB 
v. Walton Mfg
.
 
Co
.
, 369 U.S. 404, 408 (1962).
  
As to those witnesses 
testifying in contradiction to the findings, their testimony has been 
discredited, either as having been in conflict with credited documentary 
or testimonial evidence or because it was in and of itself incredible and 
unworthy of bel
ief.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
12
 
lace performed his job in anything but a capable and competent 
manner prior to May and June 2010.  General Counsel contends 
that Respondent discharged Wallace because he engaged in 
protected concerted activities.  Resp
ondent contends that Wa
l-

conduct was not protected.  Respondent contends that Wa
l-

were disloyal, maliciously false and undermined
 
the reputation 
of Respondent and the super
visors.
 
B. 
 
Facts
 

Heather House facility.  Wallace would be relieved by Desiree 
Coffee, night
-
staff employee.  Wallace and Coffee routinely 
discussed wages, 
staffing levels and other working conditions. 
During the period from January
 
2010 through March 2010, 

husband Craig Fredericks, chief financial officer, informed 
employees that a lawsuit filed by t
he California Alliance of 
Child and Family Services against the State of California could 
re
sult in benefits to employees.
 
On Friday, May 28, 2010, Respondent convened a regularly
-
scheduled Friday staff meeting with its employees at Respon
d-

rs.  Craig Fredericks expressed concern over 
the speed with which counties would make good on the pa
y-
ments from the successful lawsuit.  Fredericks announced that 
employees whose wages were cut in February
 
2009 would have 
their wage rate restored but that 
Respondent was not yet in a 
position to grant any raises or backpay.
 
After Craig Fredericks spoke, he asked for comments or 
questions.  Wallace spoke up and stated that employees were 
concerned that they had been promised retroactive pay and 
raises.  Walla
ce encouraged Fredericks to grant raises.  Wallace 
also asserted that Respondent was cutting corners in staffing.  

l-
lace insisted that Respondent was not completely honest about 
staffing.  Wallace a

made it difficult for Respondent to hire and retain qualified 
employees.
 
After Wallace spoke, employee Tiana Mack stated that she 
was happy just to have a job.  Employee Lisa Watson stated 
that she had been counting
 
on a raise from Respondent.  House 
Manager Kathy Bonham stated that she was sick and tired of 
Respondent not fulfilling its promises.  House Manager Oliver 
Glover stated that the staff works hard and deserves more mo
n-
ey.  Employee Ruben Harper stated that
 
Respondent needed to 
pay.  The meeting then continued, and the employees broke 
into their individual house meetings.
 

Board of Directors.  In the letter, Wallace restated his position 
that Respondent 
had promised employees wage increases.  The 
letter sought financial information and minutes 
of Board of 
Director meetings.
 
Prior to the staff meeting of Friday, June 4, 2010, Wallace 
distributed copies of his June
 
1 letter to employees.  At the staff 
meeti
ng Margo Castaneda, program director, stated that she 

r-

said that the Board would be responding to Wallace.  Castenda 
said that Board o

c-

n-
cial information was available on a website.
 
During the June 4 meeting, Castenda told employees
 

if 

 
can just 


e-
mark.
 
On Friday, June 4, Wallace received a call from Heather 
House Manager Grover Crump stating that Castaneda and 
Crump wanted to meet w
ith Wallace on Monday, June 7.  Wa
l-
lace asked what the meeting was about, and Crump said it had 

 
1 letter to the Board of 
Directors.  Wallace stated that he was uncomfortable with such 

 
need for the meeting b
e-
cause he was expecting a response from the Board of Directors.  
Wallace was not told the meeting was mandatory nor was he 
told that he would be disciplined if he did not attend.  Crump 
advised Castaneda that Wallace d
id not wish to 
meet with them.
 

Board of Directors.  Castaneda testified that Craig and Marti 
Fredericks told her on June 10 that they had decided to di
s-

so 
that it could be provided to him on June 11.  On Friday June 
11, Wallace distributed his June 9 letter to the Board of Dire
c-
tors to his fellow employees.  Castaneda announced that the 
employees would go to their individual house meetings rather 
than all me
et to
gether as a group.
 
Craig Fredericks summoned Wallace from the Heather 

Desiree Coffee accompanied Wallace as a witness.  Marti Fre
d-
ericks informed Wallace that he was being discharged.  Wa
l-
lac
e asked why he was being terminated and Marti Fredericks 
answered because of insubordination.  Wallace asked for the 
specific acts of insubordination and Marti did not respond.  
Wallace argued that Respondent had no basis to fire him.  Marti 
told Wallace h
e was no longer an employee and had to leave 
the premises.  Wallace refused to accept an envelope which 
contained his termination letter and final paycheck.
 
As Wallace was walking back to the Heather House meeting, 
Craig Fredericks told Wallace that he wou
ld have to leave or 
Respondent would call the police.  Wallace said in a threate
n-
ing manner 

I am not leaving, and if you expect me to leave, 

Wallace gestured towards Fredericks to come and f
ight.  Wa
l-
lace told Fredericks to go ahead and call the police.
 
Wallace told the Heather House employees that he had been 
terminated. Craig Fredericks told the employees that Wallace 
was no longer employed and could not be around the emplo
y-
ees.  Wallace th
en left the room and went to the larger confe
r-
ence room.
 
When a police officer arrived, Wallace stated he preferred to 
stay in the room so there would be witnesses. Wallace told the 
officer that he believed the discharge was unfair.  Eventually, 
the office
r pulled out a billy club and handcuffed Wallace.  
They went outside where the officer gave Wallace the option of 
leaving.  Wallace said he had already been detained and that the 
 TEEN TRIUMPH
 
13
 
officer should go ahead and arrest him.  The officer again gave 
Wallace the o
ption of leaving but Wallace did not accept.  Wa
l-
lace was arrested.
 
On June 14, Wallace received a June 8 warning letter which 
stated, inter alia;
 
 
(1)  
On Friday, June 4, 2010, your direct supervisor, 
Mr. Crump, and his direct supervisor, Margo Castaneda,
 
Program Director, requested to meet with you on Monday, 
June 7, 2010.  You refused to meet with us stating this is a 
matter with the Board of Directors.
 
(2)  
The purpose of the meeting was to address that it 
was inappropriate for you to circulate your let
ter during 
the all staff Friday meeting which caused disruption and 
what appeared to be animosity amongst the staff.  Your 
letter was addressed to the Board of Directors, Grover 
Crump and Margo Castaneda and at the time did not i
n-
volve other staff members.
 
 
The termination letter received that same date states that Wa
l-

n-

 
On June 14, 2010, Marti Fredericks filed with the San 
Joaquin County Superior Court a
 



s-

case and thus did not appear at the hearings.
 
C.
  

 
Respondent contends that Wallace was not looking toward 
group action or seeking to initiate action in concert with other 
employees.  Respondent further contends that Wallace was 
discharged for insubordination.  Respondent contends th
at Wa
l-
lace was discharged for refusing to meet with Crump and Ca
s-
taneda and for accusing the Fredericks of lying, cheating and 
violating the l
aw.
 
Respondent contends that Wallace became aggressive, a
n-
tagonistic and threatened Craig Fredericks.  Respondent 
co
n-

m-
ises and in a threatening manner stated that he was not leaving 
and that Fredericks was going to make him leave.
 
Further, Respondent offered evidence that on November 16, 
2010 Wallace approa
ched Kay Tiffany, bookkeeper at a post 
office and engaged in a profanity
-
laced tirade.  Wallace fo
l-
lowed Tiffany to her car and continued his profanity laced t
i-
rade.  Wallace called 


 
bookkee
p-

car door, Wallace grabbed 
the door and would not let her go.  Finally, Tiffany closed the 
car door and drove back to work.
 
Finally, Respondent obtained evidence that while Wallace 

against him.  Res
pondent contends that had it obtained such 

e never would have 
been hired.
 
D.  The Discharge of Wallace
 
Pursuant to Section 7 of the Act, employees have the right to 
engage in concerted activities for their mutual 
aid and prote
c-
tion.  Employees having no bargaining representative and no 
established procedure for presenting their grievances may take 
action to spotlight their complaint and obtain a remedy.  
NLRB 
v. Washington Aluminum Co.
, 370 U.S. 9, 12

15 (1962).  A
c-
cordingly, an employer may not, without violating Section 
8(a)(1) of the Act, discipline or otherwise threaten, restrain, or 
coerce employees because they engage in protected concerted 
ac
tivities.
 
The Act protects employees who en
gage in individual action 


Mushroom Transportation Co. v. NLRB
, 330 
F.2d 683, 685 (3d Cir. 1964); 
Owens
-
Corning Fiberglas Corp. 
v. NLRB
,
 
407 F.2d 1357, 1365 (4th Cir. 1969).  M
oreover, an 

activity to be concerted.  See 
Whittaker Corp.
, 289 NLRB at 
933

934 (employee was engaged in concerted activity where, 
not having had a chance to meet with any employee befor
e-
hand, 
he made a comment in protest as a spontaneous reaction 

would be forthcoming).  See also 
Enterprise Products
, 264 
NLRB at 949

950; 
Cibao Meat Products
, 338 NLRB at 934.  
Thus, the Board has held th
at an employee who protests, in the 
presence of other employees, a change in an employment term 
affecting all employees just announced by the employer at a 
group meeting, is engaged in the initiation of group action. See 
Enterprise Products
, 264 NLRB at 94
9

950.  In addition, e
m-

group action before the invitation itself is considered concerted.  
El Gran Combo
, 284 NLRB 1115 (1987)
.
 
Accordingly, I find that Wallace was engaged in the initi
a-
tion of g
roup action when he, in the presence of other emplo
y-

n-
crease.  Further, other employees later expressed a similar view 
about the wage issue.
 

s 
were protected.  When an employee is discharged for conduct 
that is part of the res gestae of protected activities, the question 
is whether the conduct is so egregious as to take it outside the 
protection of the Act, or of such character as to render the
 
e
m-
ployee unfit for further service.  
Dickens, Inc, 
352 NLRB 667, 
672 (2008); 
Caval Tool Division, Chromalloy Gas Turbine 
Corp
.
, 331 NLRB 858, 863 (2000); 

.
, 
282 NLRB at 132; 
Firch Baking Co
.
, 232 NLRB 772 (1977).  
Employees are permitte
d some leeway for impulsive behavior 
when engaged in concerted activity, as the language of the shop 
is not the language of polite society.  
Dries & Krump Mfg
.
, Inc.
,
 
221 NLRB 309, 315 (1975) 
Phoenix Transit System,
 
337 
NLRB 510, 514 (2002) (even the most 
repulsive speech enjoys 
immunity provided it falls short of deliberate or reckless u
n-
truth; federal law gives license to use intemperate, abusive or 
insulting language without fear of restraint or penalty if the 
speaker believes such rhetoric to be an effe
ctive means to make 
a point)  Protection is not denied to an employee regardless of 

absent deliberate falsity or maliciousness, 
 
even 
 
where 
 
the 
 

 
language 
 
is 
 
stinging 
 
and harsh. 
 
CKS Tool & 
Engineering, Inc. of Bad Axe, 
332 NLRB 1578, 1586 (2000); 
Delta Health Center, Inc.
, 310 NLRB 26 (1991).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
14
 

against the Fredericks did not lose the protection of the Act.  
Wallace argued 
in good faith that Respondent should grant the 
wage increase he perceived had been promised to employees 
and argued his view that Respondent did not properly staff its 

conduct as malicious.  
Accordingly, I find that Respondent 
violated Section 8(a)(1) of the Act by discharging Wallace due 
to his protected concerted activity.
 
However, subsequent to his discharge Wallace threatened 

l-

reatening behavior towards Craig Fredericks on the day 
of the discharge, in my opinion makes Wallace ineligible for 
reinstatement.
 
E. 

V
iolation of Section 8(a)(1)
 
At the June 4 staff meeting, Castaneda told employees that if 
they wer

facilities, they should quit their employment and work els
e-
where.  By such conduct I find that Respondent violated Se
c-
tion 8(a)(1) of the Act.  See 
Paper Mart,
 
319 NLRB 9 (1995); 
Jupiter Medical Center Pa
vilion, 
346 NLRB 650, 651 (2006)
.
 
C
ONCLUSIONS OF 
L
AW
 
1.  Respondent is an employer engaged in commerce within 
the meaning of Section 
2(2), (6), and (7) of the Act.
 
2. 
 
Respondent violated Section 8(a)(1) of the Act by telling 
employees that if they were 
not satisfied with working cond
i-
tions they should quit their jobs and work elsewhere.
 
3. 
 
By discharging employee Jake Wallace because of his 
protected concerted activities, Respondent violated Section 
8(a)(1) of the Act.
 
4. 
 
Jake Wallace engaged in post d
ischarge conduct which 
made him unfit for further service with Respondent.
 
5. 
 
The above unfair labor practices are unfair labor practices 
affecting commerce within the meaning of Section 2(6) and (7) 
of the Act.
 
T
HE 
R
EMEDY
 
Having found that Respondent eng
aged in unfair labor pra
c-
tices, I shall recommend that it be ordered to cease and desist 
therefrom and that it take certain affirmative action to effect
u-
ate the policies of the Act.
 
The Respondent, having discriminatorily discharged Jake 
Wallace, shall be 
directed to make Wallace whole for any and 
all loss of earnings and other rights, benefits and privileges of 
employment he may have suffered by reason of Respondent's 
discrimination against them, with interest, from the date of his 
discharge until November
 
16, 2010.  Backpay shall be compu
t-
ed in the manner set forth in 
F.
 
W. Woolworth Co.
, 90 NLRB 
289 (1950), plus daily compound interest as prescribed in 
Ke
n-
tucky River Medical Center, 
356 NLRB 
6
 
(2010).
 
On these findings of fact and conclusions of law and 
on the 
entire record, I issue the following recommended
2
 
ORDER
 
The 
Respondent, Human Services Projects Inc., d/b/a Teen 
Triumph, its officers agents,
 
successors, and assigns, shall
 
1.  Cease and desist from
 
(a) Discharging employees because of their protec
ted co
n-
certed activities,
 
(b) Threatening employees with discharge for engaging in 
protected concerted activities.
 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Secti
on 7 of the Act.
 
2.  Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
(a) Make Jake Wallace whole for any loss of earnings and 
other benefits suffered as a result of the discrimination against 
him in the manner set for
th in the remedy section of the dec
i-
sion.
 
(b) Preserve and, within 14 days of a request, or such add
i-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll 
records, social security payment re
c-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this Ord
er.
 
(c) Within 14 days after service by the Region, post at its f
a-
cilities in Stockton, California, copies of the attached notice 

by the Regional Director for Region 32, after being signed by 
Resp

consecutive days in conspicuous places, including all places 
where notices to employees are customarily posted.  Reason
a-
ble steps shall be taken by Respondent to ensure the notices are 
not altered,
 
defaced or covered by other material.  In the event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facilities involved in 
these proceedings, the Respondent shall duplicate and mail, at 
its own expense
, a copy of the attached notice to all current 
employees and former employees employed by the Respondent 
at any time since June 4, 2010.  In addition to physical posting 
of paper notices, notices shall be distributed electronically such 
as by email, postin
g on an intranet or an internet site, or other 
electronic means, if the Respondent customarily communicates 
with its employees by such manner.
 
(d) Within 21 days after service by the Region, file with the 
Regional Director, a sworn certification of a respo
nsible official 
on a form provided by the Region attesting to the steps R
e-
spondent has taken to comply.
 
                                        
                  
 
2
 

Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them shall be 
deemed waived for all pu
r-
poses.
 
 TEEN TRIUMPH
 
15
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this 
n
o-
tice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on your b
e-
half
 
Act t
ogether with other employees for your benefit and 
protection
 
Choose not to engage in any of these protected activ
i-
ties
 
 
W
E WILL NOT
 
discharge employees because of their protected 
con
certed activities.
 
W
E WILL NOT
 
threaten employees with discharge because o
f 
their protected concerted activities.
 
W
E WILL NOT
 
in any like or related manner interfere with, r
e-
strain, or coerce employees in the exercise of the rights guara
n-
teed them by Section 7 of the Act.
 
W
E WILL 
make Jake Wallace whole for any loss of earnings 
and other benefits suffered as a result of the discrimination 
against him, with interest, from the date of his discharge until 
the date he engaged in disqualifying conduct.
 
 
H
UMAN 
S
ERVICES 
P
ROJECTS
,
 
I
NC
.
 
D
/
B
/
A 
T
EEN 
T
RIUMPH
 
 
 
 
